DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-2 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata et al. (US 2007/0148480).
Regarding claim 1:
Ishiwata discloses a laminate comprising a base layer (A) comprising a wholly aromatic polyimide or a wholly aromatic polyamide each having a glass transition temperature (Tg) of 350°C or higher, and an adhesive layer (B) comprising a wholly aromatic polyimide or a wholly aromatic polyamide having a Tg of 180-350°C [0001; 0022-0023]. Each wholly aromatic polyamide is formed from an aromatic dicarboxylic acid component and an aromatic diamine component [0073; 0117]. 
Ishiwata teaches the wholly aromatic polyamide used for each of layers A and B can contain terephthalic acid and/or isophthalic acid [0075; 0118; 0120]. Furthermore, the reference discloses a copolyamide for layer B having units according to formula (III) formed from isophthalic acid and units according to formula (VI) formed from terephthalic acid in a mole ratio of 10:90 to 90:10 [0125-0126; 0130]. Furthermore, Ishiwata implicitly teaches the terephthalic acid-based polyamides result in higher glass transition temperatures [0075; 0082].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of isophthalic acid-based units and terephthalic acid-based units in the wholly aromatic polyamide of layer A and further vary the relative amount thereof, including over values that result in amounts within the presently claimed range, and use a combination of isophthalic acid-based units and terephthalic acid-based units in the wholly aromatic polyamide of layer B and further vary the relative amount thereof, including over values that result in amounts within the 
Regarding claim 2:
As noted above, Ishiwata teaches layers A and B can each comprise terephthalic acid and isophthalic acid, which can be varied to provide the desired properties.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of isophthalic acid-based units and terephthalic acid-based units in each of layers A and B and further vary the relative amount thereof, including over values that result in amounts within the presently claimed range, to provide the desired properties such as adhesiveness and glass transition temperature as desired for a given end use.
Regarding claim 5:
Ishiwata teaches the thickness of layer A is preferably in the range of 0.1-50 μm depending on the requirements of a given end use [0052]. The thickness of layer B is also preferably 0.1-50 μm [0092]. These disclosures together provide an overlapping range of thickness ratios.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of layers A and B, including over thicknesses that result in ratios within the claimed range, to provide the desired dimensions and other properties desired for a given end use.
Regarding claim 6:
The polyamide of layer A comprises 1,3-phenylenediamine, 1,4-phenylenediamine, etc. [0077]. The polyamide of layer B comprises 1,3-phenylenediamine, 1,4-phenylenediamine, etc. [0119].
Regarding claims 7-11:
The examiner submits the noted Ishiwata’s films satisfy the presently claimed property requirements because they are otherwise the same as presently claimed.
Regarding claims 12-13
Ishiwata teaches its laminates can be adhered to an adherend (C), including polymeric materials such as polyimide, polyester, and acrylic resin [0019; 0164].


Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive.

Applicant’s amendments overcome the previous rejections under 35 UC 112(b). The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant’s amendments to claim 1 to incorporate the subject matter of claims 3-4, now canceled, overcome the previous rejections based on Rackus (US 3,723,241). The reference is silent with regard to first and second polyamide resin layers each comprising a benzene-1,3-dicarbonyl group and a benzene-1,4-dicarbonyl group, each at a particular ratio as presently claimed.

Regarding rejections over Ishiwata, Applicant argues the reference’s disclosure of 10-90 mol% of units according to formula (III) and 90-10 mol% of units according to formula (VI) refer to “the total recurring units and not with respect to the sum of the benzene-1,3-dicarbonyl group and the benzene-1,4-dicarbonyl group in the polyamide resin layers as claimed” (p11). Applicant therefore argues Ishiwata fails to teach or reasonably suggest the relative ratios for the first and second resin layers as claimed (p11).
Applicant argues neither Ishiwata nor the previous Office Action point to disclosures demonstrating sufficient guidance for an artisan to have prepared the claimed invention (p12). Applicant argues the range of 10-90 mol% is broad and also includes more than the total of the benzene-1,3-dicarbonyl group and the benzene-1,4-dicarbonyl group in the polyamide resin layers (p12). Applicant points to Ishiwata’s examples, which use 100 mol% of the benzene-1,3-dicarbonyl group or the benzene-1,4-dicarbonyl group (p13).
With regard to Applicant’s argument that the 10-90 mol% ranges are relative to all recurring units and so differ from the claimed relative ranges, the examiner notes that Ishiwata’s paragraph [0130], which 
In addition to these teachings, Ishiwata discloses the wholly aromatic polyamide used for layer A can contain terephthalic acid and isophthalic acid [0075]. Furthermore, Ishiwata implicitly teaches the terephthalic acid-based polyamides result in higher glass transition temperatures [0075; 0082]. Therefore, the examiner maintains the claimed invention would have been obvious to one of ordinary skill for the reasons of record.
With regard to particular examples in Ishiwata, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). In particular, the reference discloses a combination of terephthalic acid and isophthalic acid is useful for its layers as noted above.

Applicant argues the previous Office Action fails to explain why an artisan would have been motivated to modify the broad and generalized disclosures of Ishiwata with a reasonable expectation of success of achieving the claimed combination of features (p13).
As noted in the rejections, however, it is Ishiwata that teaches the combination of terephthalic acid and isophthalic acid is suitable for its layers. Furthermore, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Given Ishiwata’s teaching that a combination of these 
 
Applicant argues the previous Office Action fails to point to any evidence that Ishiwata explicitly discloses a combination of elements that would result in a polyamide film laminate comprising the properties recited in claims 7-11 (p14).
As the previous and current rejections stated, however, the examiner submits the noted Ishiwata’s films satisfy the presently claimed property requirements because they are otherwise the same as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant has not met this burden, and so the examiner maintains the rejections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787